— In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Martin, J.), dated March 24, 2004, as amended April 9, 2004, which denied its motion to confirm an order of attachment and granted the cross motion of the defendant to vacate the order of attachment.
Ordered that the order, as amended, is affirmed, with costs.
On a motion to vacate an order of attachment, the plaintiff has the burden of establishing the grounds for the attachment, the need to continue the levy, and the probability of success on the merits (see CPLR 6223 [b]). Here, the Supreme Court properly vacated the order of attachment on the ground that the plaintiff failed to meet those requirements (see Rothman v Rogers, 221 AD2d 330 [1995]; Benedict v Browne, 289 AD2d 433 [2001]).
The parties’ remaining contentions are without merit. Schmidt, J.P., Adams, Luciano and Lifson, JJ., concur.